 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00266 LJO-SKO

12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT
13                           v.                           AND TO SET CHANGE-OF-PLEA HEARING
                                                          AND SENTENCING HEARING; FINDINGS AND
14   WILFREDO MEDINA-PEREZ,                               ORDER
     URIEL IVAN PORTILLO, and
15   ROJELIO “ROY” GARCIA                                 CURRENT DATE: May 5, 2021
                                                          TIME: 1:00 p.m.
16                                Defendants.             COURT: Hon. Sheila K. Oberto
17                                                        PROPOSED DATE: July 9, 2021
                                                          COURT: Hon. Dale A. Drozd
18

19          Defendant ROY GARCIA (defendant) is scheduled for a status conference in the above-
20 captioned matter on May 5, 2021.

21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
22 Eastern District of California until further notice, and allows district judges to continue all criminal

23 matters. Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

24 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

25 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after

26 May 2, 2021. 1 This and previous General Orders, as well as the declarations of judicial emergency,

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
       PERIODS UNDER SPEEDY TRIAL ACT
 1   were entered to address public health concerns related to COVID-19.

 2           Although the General Orders address the district-wide health concern, the Supreme Court has

 3 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 4 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 5 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 6 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 7 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 8 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 9 or in writing”).

10           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

12 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

13 the ends of justice served by taking such action outweigh the best interest of the public and the

14 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

15 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

16 ends of justice served by the granting of such continuance outweigh the best interests of the public and

17 the defendant in a speedy trial.” Id.

18           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

19 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

20 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

21 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

22 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

23 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

24 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

25 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

26 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

27           In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
 1   justice exception, § 3161(h)(7) (Local Code T4).   2   If continued, this Court should designate a new date

 2   for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 3   continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6   through defendant’s counsel of record, Emily DeLeon, hereby stipulate as follows:

 7          1.      By previous order, this matter was set for a status conference on May 5, 2021.

 8          2.      On April 23, 2021, the Court authorized the preparation of a pre-plea Presentence Report.

 9   The parties sought this report in order to enable defendant to plead and be sentenced on the same day.

10          3.      By this stipulation, the parties now move to vacate the May 5, 2021 status conference, set

11   a change-of-plea hearing and sentencing hearing for July 9, 2021 at 9:30am before District Judge Dale

12 A. Drozd, and to exclude time between May 5, 2021 and July 9, 2021, inclusive, under the Speedy Trial

13 Act, 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) [Local Code T4] and 18 U.S.C. § 3161(h)(7)(A), B(ii)

14 [Local Code T2].

15          4.      Defendant has reached a plea agreement with the government, which the parties intend to

16 file shortly. If, however, defendant ultimately does not enter his guilty pleas and decides to proceed to

17 trial, the parties agree and stipulate, and request that the Court find the following:

18                  a)      The government has represented that the discovery associated with this case

19          includes over 11,000 pages of Bates stamped discovery and over one hundred recordings. All of

20          this discovery has been either produced directly to counsel and/or made available for inspection

21          and copying.

22                  b)      Counsel for defendant desires additional time to consult with her client, to review

23          the current charges, to conduct investigation and research related to the charges, to review and

24          copy discovery for this matter, to discuss potential resolutions with her client, to prepare pretrial

25          motions, and to otherwise prepare for trial.

26                  c)      Counsel for defendant believes that failure to grant the above-requested

27
            2 The parties note that General Order 612 acknowledges that a district judge may make
28   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              3
       PERIODS UNDER SPEEDY TRIAL ACT
 1          continuance would deny her the reasonable time necessary for effective preparation, taking into

 2          account the exercise of due diligence.

 3                  d)      The government does not object to the continuance.

 4                  e)      Additionally, given the voluminous discovery and the fact that this case involved

 5          a wiretap investigation, it is so complex that it is unreasonable to expect adequate preparation for

 6          pretrial proceedings or for the trial itself prior to July 9, 2021.

 7          5.      Based on the above-stated findings, the ends of justice served by continuing the case as

 8 requested outweigh the interest of the public and the defendant in a trial within the original date

 9 prescribed by the Speedy Trial Act.

10          6.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

11 within which trial must commence, the time period of May 5, 2021, to July 9, 2021, inclusive, is deemed

12 excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] and 18 U.S.C. §

13 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance granted by the Court at

14 defendant’s request on the basis of the Court’s finding that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.

16          7.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19

20          IT IS SO STIPULATED.

21

22
      Dated: April 26, 2021                                     PHILLIP A. TALBERT
23                                                              Acting United States Attorney
24
                                                                /s/ ANGELA SCOTT
25                                                              ANGELA SCOTT
                                                                Assistant United States Attorney
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: April 26, 2021                          /s/ EMILY DELEON
 1                                                  EMILY DELEON
                                                    Counsel for Defendant
 2
                                                    ROY GARCIA
 3

 4
                                        FINDINGS AND ORDER
 5

 6

 7

 8
                                              THE HONORABLE SHEILA K. OBERTO
 9                                            UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
